DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 1/28/2022, the claim objections, cited in the office action of 11/1/2021, are moot.
In view of the amendments filed on 1/28/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 11/1/2021, are moot.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the teachings in the prior art references themselves and the knowledge generally available to one of ordinary skill in the art support the combination of the Fischer and MacAtangay references. MacAtangay recites that its disclosed dimensions provide the prosthesis with increased flexibility, while maintaining its integrity (paras. 0004-0005); and that the configurations of the wavy segments are dependent on different construction variables (paras. 0087-0100). One having ordinary skill in the art would further recognize that it would be an obvious matter of design choice to modify the .
Applicant’s remaining arguments with respect to claim(s) 11-21 have been considered, but are moot in view of the new grounds of rejection. The Fischer and MacAtangay references have been re-interpreted, as described below, to address the claim amendments filed on 1/28/2022.
Specification
The amendment made to the specification filed on 1/28/2022 is accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Pub. No. 2015/0250626; hereinafter Fischer) in view of MacAtangay et al. (US Pub. No. 2010/0198333; hereinafter MacAtangay).

Regarding claims 11-14 and 17-20, Fischer teaches the limitations of the claimed invention, as described above. However, it is silent as to the values of the wave angles and the ratios of the wave height to the spacings between adjacent wavy segments. MacAtangay teaches a stent graft prosthesis comprising wavy rings (Figs. 1-13; paras. 0004-0005), where the waves have angle ranges from 80º to 100º, 70º to 120º, 15º to 90º, 75º to 95º, and/or 30º to 60º (paras. 0064, 0070, 0078, 0084). The stent graft of MacAtangay comprises a wave height (element H, which is the distance in the axial direction between a first proximal vertex and a first distal vertex) (Fig. 2; paras. 0088-0091); and the spacing between adjacent wavy segments (the sum of elements H + S, which is the distance in the axial direction between a first proximal vertex and a first proximal vertex of the adjacent wavy segment) (Fig. 2; paras. 0088-0091). The ratio of a wave height to the spacing between the adjacent wavy segments being from 1/4 to 3 and/or 1/4 to 3/2 (paras. 0088-0091, 0100-0103, 0144). MacAtangay also teaches that the device has wavy segments with varying wave heights and curvatures (Figs. 1B-1C, 4, 7-8, 10-11, 16A-19B, 22-29; paras. 0064, 0070, 0078, 0084-0091, 0100-0103). The varying wave heights can have a ratio from 0.7 to 1, and the varying wave spacing can have a ratio of 0.7 to 1 (paras. 0088-0091, 0100-
The configuration taught by MacAtangay allows the device to be provided with desired size, shape, and flexibility needed to suit its implantation site, while still maintaining the integrity of the device (paras. 0004-0005). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the dimensions of Fischer, according to the teachings of MacAtangay, in order to provide the device with the desired physical characteristics needed and to accommodate the anatomy of the implantation site.
Further regarding claims 11-15 and 17-20 it has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal stent graft dimensions and the areas covered by the varying curvatures, needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the stent graft dimensions and areas of the curvatures, would have been obvious at the time of applicant's invention in view of the teachings of Fischer and MacAtangay. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.


    PNG
    media_image1.png
    635
    638
    media_image1.png
    Greyscale

Figure A.

Fischer teaches the following regarding claim 12: the stent graft of claim 11, wherein the first region comprises a greater curvature side region and a lesser curvature side region that are distributed along the circumferential direction (Figs. 2A-3B, 4B).
Fischer teaches the following regarding claim 18: the stent graft of claim 11, wherein, when a connecting line between a wave crest of the first wavy segment and a corresponding wave crest of the adjacent first wavy segment is parallel to the axial direction of the stent graft (Figure A). 

Fischer teaches the following regarding claim 21: the stent graft of claim 11, wherein a connecting line between wave crests of the first wavy segment and a connecting line between wave crests of the second wavy segment are both perpendicular to the axial direction of the stent graft (please see annotated Figure B, below).


    PNG
    media_image2.png
    630
    552
    media_image2.png
    Greyscale

Figure B.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of MacAtangay, further in view of Hancock (US Pat. No. 6,423,090).
Fischer, as modified by MacAtangay, teaches the limitations of the claimed invention, as described above. Fischer further teaches the second region being located between the greater curvature side region and the lesser curvature side region (please see Figure A, above). However, they do not explicitly recite the greater curvature side region and the lesser curvature side region being symmetrically disposed in the circumferential direction. Hancock teaches that it is well known in the art that the wavy regions of stent devices have symmetrical configurations (col. 2, lines 31-59), for the purpose of providing the stent with a more controlled expansion and the desired physical characteristics needed to suit the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Fischer and MacAtangay, to comprise a symmetrical configuration, as taught by Hancock, in order to provide the stent with a more controlled expansion and the desired physical characteristics needed to suit the implantation site.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774